            Case 3:19-cv-00508-LCB Document 1 Filed 03/29/19 Page 1 of 5                          FILED
                                                                                         2019 Mar-29 PM 03:44
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHWESTERN DIVISION

Carol Jeanie Keener,                       )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )       No.
                                           )
Collecto, Inc., d/b/a EOS CCA, a           )
Massachusetts corporation,                 )
                                           )
       Defendant.                          )       Jury Demanded

                                        COMPLAINT

       Plaintiff, Carol Jeanie Keener, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s debt

collection actions violated the FDCPA, and to recover damages, and alleges:

                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                          PARTIES

       3.      Plaintiff, Carol Jeanie Keener ("Keener"), is a citizen of the State of

Alabama, residing in the Northern District of Alabama, from whom Defendant attempted

to collect a defaulted consumer debt, which she allegedly owed to ADT Security

Services.

       4.      Defendant, Collecto, Inc., d/b/a EOS CCA (“EOS”), is a Massachusetts

corporation, that acts as a debt collector, as defined by § 1692a of the FDCPA, because
            Case 3:19-cv-00508-LCB Document 1 Filed 03/29/19 Page 2 of 5



it regularly uses the mails and/or the telephone to collect, or attempt to collect, defaulted

consumer debts. Defendant EOS operates a defaulted debt collection business and

attempts to collect debts from consumers in many states, including consumers in the

State of Alabama. In fact, Defendant EOS was acting as a debt collector as to the

defaulted consumer debt it attempted to collect from Plaintiff.

                                 FACTUAL ALLEGATIONS

       5.      On December 13, 2018, Ms. Keener filed a Chapter 7 bankruptcy petition

in a matter styled In re: Keener, N.D. Ala. Bankr. No. 18-83714-CRJ7. Among the debts

listed on Ms. Keener’s Schedule E/F was a debt that she allegedly owed to ADT

Security Services, see, excerpt of Schedule E/F, attached as Exhibit A.

       6.      Accordingly, on December 14, 2018, ADT Security Services was sent, via

electronic transmission, notice of the bankruptcy by the court, see, the Certificate of

Service to the Notice of Chapter 7 Bankruptcy Case – No Proof of Claim Deadline,

which is attached as Exhibit B.

       7.      Plaintiff’s bankruptcy is a matter of public record, is on her credit reports,

is in the files of the creditor, and is readily discoverable by any competent debt collector

via one of the bankruptcy “scrub” services.

       8.      Nonetheless, Defendant sent Ms. Keener a collection letter, dated January

9, 2019, demanding payment of ADT Security Services debt she allegedly owed prior to

the bankruptcy. A copy of this collection letter is attached as Exhibit C.

       9.      Defendant’s violations of the FDCPA were material because, Defendant’s

continued collection communications after she had filed for bankruptcy made Plaintiff

believe that her exercise of her rights through filing bankruptcy may have been futile



                                               2
          Case 3:19-cv-00508-LCB Document 1 Filed 03/29/19 Page 3 of 5



and that she did not have the right to a fresh start that Congress had granted her under

the Bankruptcy Code, as well as her rights under the FDCPA.

       10.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       11.    Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                       COUNT I
                        Violation Of § 1692e Of The FDCPA --
                    Demanding Payment Of A Debt That Is Not Owed

       12.    Plaintiff adopts and realleges ¶¶ 1-11.

       13.    Section 1692e of the FDCPA prohibits a debt collector from using any

false and/or any deceptive or misleading representation or means in connection with the

collection of a debt, including, but not limited to, the false representation of the

character, amount or legal status of any debt, see 15 U.S.C. § 1692e(2)(A).

       14.    Demanding payment of a debt that is no longer owed due to a bankruptcy,

is false and/or deceptive or misleading, in violation of § 1692e of the FDCPA, see,

Randolph v. IMBS, Inc., 368 F3d 726, 728-730 (7th Cir. 2004).

       15.    Defendant’s violation of § 1692e of the FDCPA renders it liable for actual

and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. § 1692k.

                                      COUNT II
                      Violation Of § 1692c(c) Of The FDCPA --
             Failure To Cease Communications And Cease Collections

       16.    Plaintiff adopts and realleges ¶¶ 1-11.



                                              3
           Case 3:19-cv-00508-LCB Document 1 Filed 03/29/19 Page 4 of 5



      17.     Section 1692c(c) of the FDCPA prohibits a debt collector from

communicating with a consumer after a direction to cease communications, and from

continuing to demand payment of a debt that the consumer has indicated that they

refuse to pay, see, 15 U.S.C. § 1692c(c).

      18.     Here, the bankruptcy and the notices issued by that court (Exhibit B),

provided notice to cease communications and cease collections. By communicating

regarding this debt and demanding payment (Exhibit C), despite the debt being subject

to a bankruptcy, Defendant violated § 1692c(c) of the FDCPA.

      19.     Defendant’s violation of § 1692c(c) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                 PRAYER FOR RELIEF

      Plaintiff, Carol Jeanie Keener, prays that this Court:

      1.      Find that Defendant’s form collection letter violates the FDCPA;

      2.      Enter judgment in favor of Plaintiff Keener, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

      3.      Grant such further relief as deemed just.

                                    JURY DEMAND

      Plaintiff, Carol Jeanie Keener, demands trial by jury.


                                                Carol Jeanie Keener,

                                                By: /s/ David J. Philipps_____________
                                                One of Plaintiff’s Attorneys



                                            4
         Case 3:19-cv-00508-LCB Document 1 Filed 03/29/19 Page 5 of 5



                                                 By: /s/ Ronald C. Sykstus____________
                                                 One of Plaintiff’s Attorneys

Dated: March 29, 2019

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Ronald C. Sykstus (AL Bar No. ASB-7064-K73R)
Bond, Botes, Sykstus, Tanner
   & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com




                                             5
